         Case 3:18-cv-01008-WWE Document 69 Filed 05/24/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


KIERNAN J. WHOLEAN, and JAMES A. GRILLO,
                                                             Civil Action No.: 3:18-cv-01008-WWE
       Plaintiffs,

v.

CSEA SEIU LOCAL 2001, BENJAMIN BARNES, in his
official capacity as Secretary of Office of Policy and       DATE: May 24, 2019
Management, State of Connecticut, SANDRA FAE BROWN-
BREWTON, in her official capacity as Undersecretary of
Labor Relations, State of Connecticut, and ROBERT KLEE,
in his official capacity as Commissioner of the
Department of Energy and Environmental Protection,
State of Connecticut,


        Defendants.



                            PLAINTIFFS’ NOTICE OF APPEAL

       NOTICE is hereby given that Plaintiffs Kiernan J. Wholean and James A. Grillo in the

above named case, on behalf of themselves and a prospective class of similarly situated

individuals, appeal to the United States Court of Appeals for the Second Circuit this Court’s

Judgment (April 29, 2019, ECF No. 68), and its Ruling on Defendants’ Motion to Dismiss and

Order (April 26, 2019, ECF No. 67).


Dated: May 24, 2019                          Respectfully submitted,

                                             /s/ Jeffrey D. Jennings
                                             Jeffrey D. Jennings (admitted pro hac vice)
                                             Bar Nos. phv09711; Va. Bar No. 87667
                                             Milton L. Chappell (admitted pro hac vice)
                                             Bar Nos. phv09769/D.C. Bar No. 936153
                                             Attorneys for Plaintiffs
                                             c/o National Right to Work Legal Defense
                                             Foundation, Inc.

                                                1
Case 3:18-cv-01008-WWE Document 69 Filed 05/24/19 Page 2 of 3



                           8001 Braddock Road, Suite 600
                           Springfield, VA 22160
                           Telephone: (703) 321-8510
                           Fax: (703) 321-9319
                           Email: jdj@nrtw.org
                                   mlc@nrtw.org

                           Nathan S. Schindler
                           (CT-27464)
                           Law Offices of Martha A. Dean LLC
                           144 Reverknolls
                           Avon, CT 06001
                           Telephone: (860) 676-0033
                           Fax: (860) 676-1112
                           Email: nschindler@mdeanlaw.com
                           Attorney for Plaintiffs




                              2
         Case 3:18-cv-01008-WWE Document 69 Filed 05/24/19 Page 3 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


KIERNAN J. WHOLEAN, and JAMES A. GRILLO,
                                                                Civil Action No.: 3:18-cv-01008-WWE
       Plaintiffs,

v.

CSEA SEIU LOCAL 2001, BENJAMIN BARNES, in his
official capacity as Secretary of Office of Policy and          DATE: May 24, 2019
Management, State of Connecticut, SANDRA FAE BROWN-
BREWTON, in her official capacity as Undersecretary of
Labor Relations, State of Connecticut, and ROBERT KLEE,
in his official capacity as Commissioner of the
Department of Energy and Environmental Protection,
State of Connecticut,


         Defendants.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, a copy of the foregoing Plaintiffs’ Notice of

Appeal was filed electronically with the Clerk of the District Court using the CM/ECF system.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                               s/ Jeffrey D. Jennings
                                               Jeffrey D. Jennings (admitted pro hac vice)
                                               Bar Nos. phv09711; Va. Bar No. 87667
                                               c/o National Right to Work Legal Defense
                                               Foundation, Inc.
                                               8001 Braddock Road, Suite 600
                                               Springfield, VA 22160
                                               Telephone: (703) 321-8510
                                               Fax: (703) 321-9319
                                               Email: jdj@nrtw.org
                                               Attorney for Plaintiffs

                                                  3
